 Case 18-03217-bjh Doc 39 Filed 05/31/19           Entered 05/31/19 10:12:54    Page 1 of 3



Davor Rukavina, Esq.
Texas Bar No. 24030781
Thomas D. Berghman, Esq.
Texas Bar No. 24082683
Aynsley K. Young, Esq.
Texas Bar No. 24102674
MUNSCH HARDT KOPF & HARR, P.C.
500 N. Akard Street, Suite 3800
Dallas, Texas 75201-6659
Telephone: (214) 855-7500
Facsimile: (214) 855-7584

ATTORNEYS FOR SCOTT M. SEIDEL, TRUSTEE

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                        §    Chapter 7
                                               §
 WALNUT HILL PHYSICIANS                        §    Case No. 17-32255-bjh-7
 HOSPITAL, LLC,                                §
                                               §
           Debtor.                             §
                                               §
 SCOTT M. SEIDEL, TRUSTEE,                     §
                                               §    ADV. PRO. NO. 18-03217-
                                               §    bjh
           Plaintiff,                          §
                                               §
 vs.                                           §
                                               §
 BOSTON SCIENTIFIC CORPORATION,                §
                                               §
                                               §
           Defendant.                          §

                TRUSTEE’S REQUEST FOR CLERK’S ENTRY OF DEFAULT

TO THE CLERK OF THE HONORABLE COURT:

          COMES NOW Scott M. Seidel, the duly-appointed chapter 7 trustee (the “Trustee”), the

plaintiff in this Adversary Proceeding commenced against Boston Scientific Corporation (the

“Defendant”), and files this his Request for Clerk’s Entry of Default, respectfully stating as

follows:



TRUSTEE’S REQUEST FOR CLERK’S ENTRY OF DEFAULT—Page 1
 Case 18-03217-bjh Doc 39 Filed 05/31/19            Entered 05/31/19 10:12:54        Page 2 of 3



       1.      On January 28, 2019, the Trustee filed his First Amended Complaint [docket no.

31] (the “Amended Complaint”).

       2.      The Trustee previously obtained leave from the Court to file the Amended

Complaint. See Docket No. 29.

       3.      Bankruptcy Rule 7015 incorporates Rule 15 of the Federal Rules of Civil

Procedure. Said Rule 15, in turn, provides that, “[u]nless the court orders otherwise, any required

response to an amended pleading must be made within the time remaining to respond to the original

pleading or within 14 days after service of the amended pleading, whichever is later.” FED. R. CIV.

P. 15(a)(3).

       4.      In granting the Trustee leave to file his Amended Complaint, the Court did not

“order otherwise,” meaning that the deadline for the Defendant to answer the Amended Complaint

was February 11, 2019—14 days after the January 28, 2019 filing of the Amended Complaint.

       5.      As evidenced by the Declaration of Davor Rukavina, attached hereto as Exhibit

“A” and incorporated herein, the Defendant did not file any answer or responsive pleading to the

Amended Complaint by February 11, 2019, and has not filed any such answer or responsive

pleading as of the date hereof. The Defendant likewise has not requested or obtained any extension

of said deadline.

       6.      Bankruptcy Rule 7055 incorporates Rule 55 of the Federal Rules of Civil

Procedure. Said Rule 55, in turn, provides that:

       Entering a Default. When a party against whom a judgment for affirmative relief is
       sought has failed to plead or otherwise defend, and that failure is shown by affidavit
       or otherwise, the clerk must enter the party’s default.

FED. R. CIV. P. 55(a).




TRUSTEE’S REQUEST FOR CLERK’S ENTRY OF DEFAULT—Page 2
  Case 18-03217-bjh Doc 39 Filed 05/31/19           Entered 05/31/19 10:12:54         Page 3 of 3



         7.        Accordingly, the Defendant’s failure to answer the Amended Complaint has been

shown to the Clerk by this Request and the attached Declaration, and the Clerk must enter the

Defendant’s default.

         WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that the

Clerk enter the Defendant’s default on the docket of this Adversary Proceeding, noting that the

Defendant has defaulted with respect to the Amended Complaint.

         RESPECTFULLY SUBMITTED this 31st day of May, 2019.

                                              MUNSCH HARDT KOPF & HARR, P.C.


                                              By: /s/ Davor Rukavina
                                                 Davor Rukavina, Esq.
                                                 Texas Bar No. 24030781
                                                 Thomas D. Berghman, Esq.
                                                 Texas Bar No. 24082683
                                                 Aynsley K. Young, Esq.
                                                 Texas Bar No. 24102674
                                                 500 N. Akard Street
                                                 Dallas, Texas 75201-6659
                                                 Telephone: (214) 855-7500
                                                 Facsimile: (214) 855-7584

                                              ATTORNEYS FOR
                                              SCOTT M. SEIDEL, TRUSTEE




                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that, on the 31st day of May, 2019, true and correct copies
of this document were served via the Court’s ECF system on the persons entitled to notice thereby,
including on counsel for the Defendant.

                                              By: /s/ Davor Rukavina
                                                 Davor Rukavina, Esq.




TRUSTEE’S REQUEST FOR CLERK’S ENTRY OF DEFAULT—Page 3
4846-3547-3048v.1 013229.00005
